No. 98-41127
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-41127
                          Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

DWAYNE NELSON,

                                            Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                       USDC No. 4:97-CR-83-ALL
                         --------------------
                           February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dwayne Nelson appeals his guilty-plea conviction for being a

felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g).   He argues that the district court erred by applying

the sentence-enhancement provision of § 924(e) without

ascertaining whether four of his previous convictions for

burglary of a building met the definition of “violent felony” as

defined in § 924(e).

     The Appellee asserts that Nelson’s notice of appeal was

untimely.   Judgment was entered on September 8, 1998; therefore,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 98-41127
                                   -2-

the notice of appeal, dated September 15, 1998, was timely.

See Fed. R. App. P. 4(b)(1)(A)(i).

     In Taylor v. United States, 495 U.S. 575, 599 (1990), the

Supreme Court concluded that a person has been convicted of

burglary for purposes of a § 924(e) enhancement if he is

convicted of any crime having the basic elements of unlawful or

unprivileged entry into, or remaining in, a building or

structure, with intent to commit a crime.    The Court further

stated that “if the defendant was convicted of burglary in a

State where the generic definition has been adopted, with minor

variations in terminology, then the trial court need find only

that the state statute corresponds in substance to the generic

meaning of burglary.”   Id.

     In United States v. Silva, 957 F.2d 157, 161-62 (5th Cir.

1992), we held that Texas Penal Code § 30.02, which criminalizes

burglary of a building, is a generic burglary statute containing

all the essential elements required by Taylor.    Accordingly, the

judgment of the district court is AFFIRMED.